DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 05 May 2021 has been received and considered.
Claims 1-12 and 14-20 are pending.
This Action is Final.

Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based on the filed amendment.

Claim Rejections - 35 USC § 101
The rejection under 35 U.S.C. 101 is withdrawn based on the filed amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 9, 12, 14, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Himabindu et al. (US 20200065459) in view of Wood et al. (US 20040203862) and further in view of Wu (US20190104409).
As per claims 1, 14, 18, and 20, Himabindu et al. discloses a system and method comprising: receiving, by a computing device, a location of a device associated with a user; receiving information corresponding to an environment; and generating a challenge for the user, the challenge being based on a context corresponding to the user wherein the context corresponding to the user comprises a location of the device associated with the user within the environment (see paragraphs [0133]-[0135]); 
providing, by a computing device, a challenge to a user, the challenge being based on a context corresponding to the user wherein the context corresponding to the user comprises a location of a device associated with the user within an environment (see paragraphs [0134]-[0136] and [0140]); 
receiving, in response to providing the challenge, a response to the challenge from the user; determining, in response to receiving the response to the challenge, that the response is a correct answer to the challenge (see paragraphs [0137]); and 
providing, in response to determining the response is the correct answer, a privilege to the user (see paragraphs [0134], [0140]-[0143], and [0151] where authenticating the user to allow processing of the event corresponds to the privilege).
Himabindu et al. fails to disclose providing the challenge to the user further comprises: determining that the user is associated with an access point located at an edge of the environment.
However, Wood et al. teaches performing an authentication method which provides different levels of authorization based on devices’ current location being within the environment versus being 
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to check for devices connecting outside a boundary in the Himabindu et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to protect access to data from being accessed outside of a building/room.
While the modified Himabindu et al. and Wood et al. system provides challenges based on a current location and determining a location is at an edge of an environment, based on the determination of being at an edge the authentication fails and as such fails to explicitly disclose providing, in response to determining that the user is associated with the access point located at the edge of the environment, the challenge that is more difficult than one that would have been provided if the device associated with the user was not determined to be associated with the access point closer to the edge of the environment.
However, Wu teaches basing authentication methods on which location zone the device is currently located where upon failed authentication additional information, i.e. more difficult challenges, are presented to allow authentication when it had previously failed (see paragraphs [0051]-[0052]).
At a time before the effective filing date it would have been obvious to one of ordinary skill in the art to use the authentication method of Wu in the modified Himabindu et al. and Wood et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow authorized users access from unauthorized locations.
As per claims 2, 4, and 15, the modified Himabindu et al., Wood et al., and Wu system discloses the challenge comprises asking for a current location of the user and the challenge comprises asking the user to identify an artifact perceivable by the user at a current location of the user (see Himabindu et al. paragraphs [0134] and [0140]-[0143]).
As per claim 9, discloses the modified Himabindu et al., Wood et al., and Wu system providing the challenge comprises providing the challenge on a display associated with a current location of the user (see Himabindu et al. paragraph [0136]).
.
Claims 3, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Himabindu et al., Wood et al., and Wu system as applied to claims 1 and 14 above, in view of Balakrishnan et al. (US 20190036940).
As per claims 3, 5, and 16, the modified Himabindu et al., Wood et al., and Wu system discloses the challenge comprises a current location and artifact perceivable at the current location, but fails to disclose the challenge comprises a past location and artifact perceivable at the past location.
However, Balakrishnan et al. teaches an authentication system the uses a challenge that comprises a past location and artifact perceivable at the past location (see paragraphs [0051] and [0078]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use past location information in the modified Himabindu et al., Wood et al., and Wu system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow additional information to be used to confirm the user’s identity.
Claims 6, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Himabindu et al., Wood et al., and Wu system as applied to claims 1, 14, and 18 above, in view of Vendrow (US 20190207930).
As per claims 6, 17, and 19, the modified Himabindu et al., Wood et al., and Wu system discloses the use of contextual information to generate challenges, but fails to disclose challenge comprises asking the user to identify a person co-located with the user and receiving the information corresponding to the environment comprises receiving the information corresponding to the environment comprising the interior of a building.
However, Vendrow teaches receiving the information corresponding to the environment comprises receiving the information corresponding to the environment comprising the interior of a building and asking the user to identify a person co-located with the user (see paragraphs [0054]-[0055]).

Motivation to do so would have been to control access to conference data (see Vendrow paragraphs [0054]-[0055]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Himabindu et al. as applied to claim 1 above, in view of Kuo et al. (US 20120192252).
As per claim 7, the modified Himabindu et al., Wood et al., and Wu system discloses the use of information at the current location of the user to provide challenge questions including access point information, but fails to explicitly disclose asking the user to identify an access point at the current location.
However, Kuo et al. teaches an authentication system that asks the user to identify an access point at the current location as part of the authentication (see paragraphs [0031], [0036], and [0061]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the challenge information of Kuo et al. in the modified Himabindu et al., Wood et al., and Wu system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for different information to be used at different locations.
Claims 8 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Himabindu et al., Wood et al., and Wu system as applied to claim 1 above, in view of Le Cardinal et al. (US 20200201977).
As per claims 8 and 10, the modified Himabindu et al., Wood et al., and Wu system discloses the use of information at the current location of the user to provide challenge questions, but fails to explicitly disclose the use of a hologram or a blinking pattern as part of the challenge at the current location.
However, Le Cardinal et al. teaches an authentication system that uses of a hologram or a blinking pattern as part of the challenge at the current location (see paragraphs [0052]-[0054], [0059], and [0066]-[0071] where the sequence of images is a blinking pattern).

Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for different information to be used at different locations.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Himabindu et al., Wood et al., and Wu system as applied to claim 1 above, in view of Desai et al. (US 10824703).
As per claim 11, the modified Himabindu et al., Wood et al., and Wu system teaches controlling access based on a granted privilege, but fails to explicitly disclose the privilege comprises unlocking a door at the location of the user.
However, Desai et al. teaches the use of location information to perform authentication to provide a privilege (see column 11 lines 35-67) where the privilege comprises unlocking a door at the location of the user (see column 6 lines 10-67).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to allow an authorized user of the modified Himabindu et al., Wood et al., and Wu system to unlock a door.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow a user physical access to their location.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 are directed to context-based authentication/authorization.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/Michael Pyzocha/               Primary Examiner, Art Unit 2419